Citation Nr: 0030939	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-09 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for headaches.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right hip disability.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right knee disability.

5.  Entitlement to a higher initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1965 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in May 1998 
and December 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  With regard to the 
May 1998 rating decision, which denied the benefits sought on 
appeal, a notice of disagreement (NOD) was received in June 
1998, the RO issued a statement of the case (SOC) in December 
1998, and a substantive appeal (SA) was received in April 
1999.  In connection with the December 1998 rating decision, 
which granted service connection for PTSD and assigned a 50 
percent disability rating, a NOD was received in April 1999, 
the RO issued SOC in August 1999, and a SA was received in 
October 1999.

In statements received in September 1997 and June 1998, the 
veteran appears to have raised claims of entitlement to 
service connection for a skin disability, a right hand 
disability, and low back disability.  These issues are hereby 
referred to the RO for appropriate action. 

The Board also observes that in his April 1999 Substantive 
Appeal, the veteran  clarified that he was only claiming 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for right hip and right knee disabilities 
rather than for bilateral hip and knee disabilities.



FINDINGS OF FACT

1.  Headaches noted during service were acute and transitory, 
and the currently diagnosed chronic headaches were first 
manifested many years after the veteran's discharge from 
service and are not related to such service. 

2.  The veteran does not suffer from hearing loss disability.  

3.  The veteran's service-connected PTSD is not productive of 
more than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSIONS OF LAW

1.  Chronic headache disability was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

2.  Hearing loss disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.385 (2000).

3.  The schedular criteria for entitlement to an initial 
disability rating in excess of 50 percent for PTSD at any 
time during the period covered by the appeal have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.125-4.130, Diagnostic Codes 9411, 
9440 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Headaches and Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  This newly enacted 
legislation also provides for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

After reviewing the claims files which include the veteran's 
service medical records as well as VA examination reports and 
other VA and private medical treatment records, the Board 
finds that no further action is necessary to meet the 
statutory assistance to the veteran requirements and that the 
evidence of record allows for equitable review of the issues 
addressed in this decision (but not those addressed in the 
remand portion of this decision).

A.  Headaches

The veteran contends that he suffers from headaches as a 
result of active duty service.  The service medical records 
(SMRs) show that the veteran was seen in April 1968 for 
complaints of headaches accompanied by a sore throat and 
cough; the impression was viral upper respiratory infection 
and bronchitis.  The SMRs are otherwise devoid of any other 
indication that the veteran complained of, or was diagnosed 
with, headaches.  On separation examination in July 1968, the 
veteran specifically denied having frequent or severe 
headaches either at that time or in the past.  The veteran's 
head and neurologic system were clinically evaluated as 
normal.

The relevant post-service medical records consist of an 
August 1998 VA neurology examination report.  The examiner 
recounted the veteran's complaints of suffering from many 
years of having headaches, the worse period being between 
1987 and 1994.  After completion of the examination, the 
diagnosis was explained to be chronic headaches, improved in 
the past three years, suspected chronic paroxysmal 
hemicrania.  The examiner commented that the veteran has a 
history of headaches from 1987, becoming less severe since 
1994, and that the nature of the headaches was unclear but 
they mostly fit the description of chronic paroxysmal 
hemicrania.  No relationship between this diagnosis and 
service was noted. 

While there is a current medical diagnosis of chronic 
headaches, there is no persuasive evidence suggesting a 
relationship to service.  The headaches noted during service 
were apparently in connection with certain infections and did 
not represent a separate chronic headache disability.  That 
the headaches during service were acute and transitory is 
fully supported by the separation examination report which 
includes the veteran's denial of any frequent or severe 
headaches.  Moreover, the post-service evidence supports a 
finding that the veteran's current headache disability was 
first manifested many years after his discharge from military 
service. 

The only evidence of record to support the veteran's claim of 
service connection for headaches is the veteran's written 
contentions.  However, while the veteran is competent to 
describe symptoms he is experiencing, as a layperson he is 
not competent to renders opinions as to medical causation. 
Espiritu v. Derwinski, 2 Vet. App. at 494-95 (1992). 

B.  Hearing Loss Disability.

The veteran contends that he suffers from hearing loss as a 
result of acoustic trauma during service.

At the outset, the Board notes that in order to determine 
whether the veteran has incurred service-connected hearing 
impairment, the Board must first analyze whether the veteran 
is shown to be hearing impaired by VA standards, pursuant to 
38 C.F.R. § 3.385, which states that 

[i]mpaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

A May 1998 VA audiology report which notes the veteran's 
complaints of bilateral tinnitus, ear pain, ear itching, and 
balance problems.  Audiometric readings, although measured 
imprecisely in pure tone thresholds, appear to have been 
within normal hearing standards as set forth by VA 
regulations in 38 C.F.R. § 3.385.  Objectively, hearing was 
characterized as normal.


On VA audiological evaluation in August 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
10
LEFT
10
10
5
15
10

Speech discrimination, as measured by the Maryland CNC Test, 
was 98 percent in the right ear and 100 percent in the left 
ear.  The veteran's complaints of tinnitus, ear pain, ear 
itching, and poor balance were noted.  The impression was 
normal right and left ear hearing with essentially normal 
middle ear function.  A contemporaneous ear disease 
examination report includes the following diagnoses: normal 
hearing; and tinnitus likely due to noise exposure while in 
the military.

Based on the above, the Board is compelled to find that the 
veteran does not currently suffer from hearing loss as 
defined by VA regulations under 38 C.F.R. § 3.385.  
Therefore, service connection for hearing loss is precluded 
at this time. 

II.  Higher Rating for PTSD

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for PTSD.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Pursuant to a December 1998 rating decision, the RO granted 
the veteran service connection for PTSD and assigned a 50 
percent disability rating, effective September 17, 1997.  

The relevant medical evidence starts with a May 1998 
psychiatric clinical record detailing the veteran's 
psychiatric history and complaints of auditory 
hallucinations.  The veteran also complained of only being 
able to sleep for three hours a night, and that his sleep is 
interrupted by nightmares and intrusive dreams.  In addition, 
he complained of increased startle response, irritability, 
and flashbacks.  Objectively, the veteran was neatly attired, 
pleasant, cooperative, alert, and oriented times three.  
Although his speech was clear and coherent and conversation 
was goal directed, his affect was flat and mood was 
dysthymic.  It was noted that the veteran had dark rings and 
bags under his eyes from lack of sleep.  The assessment 
included psychosis, not otherwise specified, rule out 
schizophrenia.

A September 1998 VA psychiatric examination report recounts 
the veteran's history of auditory and visual hallucinations.  
The veteran also complained of being easily startled and 
panicked by loud noises, particularly sirens.  He is unable 
to get more than 3 hours of sleep per night, and he 
experiences nightmares and intrusive dreams that cause him to 
awaken in a state of panic.  The veteran isolates himself 
socially because he is irritated by other people.  He also 
complained of crying spells and mood fluctuations.  The 
veteran reported that he was working as a truck driver; he 
prefers this line of work because his interactions with 
others is limited.  He also noted that he was living with his 
new wife since June.  Objectively, sleep disturbance with 
nightmares was confirmed.  There was intermittent 
concentration, hypervigilence, startle response, distrust of 
people, and a twitching left arm.  The veteran was oriented 
times three, pleasant, and cooperative, but was guarded at 
the beginning of the interview.  Speech was clear and 
articulate, but his mood was euthymic and his affect was 
slightly constricted.  Thought processes were coherent and he 
could distinguish between reality and any auditory 
hallucinations he might experience.  He was able to 
concentrate until he was pushed too far into details, and 
there were memory blocks of certain recent and remote 
memories.  Insight was described as minimal while judgment 
was considered variable.  The diagnoses included the 
following: schizophrenia, paranoid; PTSD, and a global 
assessment of functioning score (GAF) of 55.

An October 1998 addendum to the above-summarized September 
1998 VA examination report states the examiner's opinion that 
the veteran's current symptomatology is reflective of PTSD.  

The remaining evidence consists of the veteran variously 
written statements, in which he contends that the severity of 
his PTSD is greater than is reflected by is current 50 
percent disability rating.

The veteran's PTSD is rated in accordance with 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  A 50 percent 
disability rating is for assignment for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when the 
disorder is characterized by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent disability rating is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9440.

Upon consideration of the evidence of record and the 
applicable schedular criteria, the Board concludes that the 
assignment of a disability rating in excess of 50 percent is 
not warranted.  This conclusion is supported by the evidence 
of record. The veteran displays numerous psychiatric 
symptoms, including significant sleep disturbance, 
hallucinations (primarily auditory), nightmares, flashbacks, 
panic attacks, startle response, euthymic or dysthymic mood, 
irritability, constricted or flat affect, some difficulty 
with concentration and memory, social isolation, minimal 
insight, and variable judgment.  On the other hand, the 
veteran was oriented times three, pleasant, cooperative, and 
dressed neatly.  Moreover, his speech was clear, coherent, 
and articulate, his thought processes were described as 
coherent, he could distinguish between reality and auditory 
hallucinations, and he has been able to maintain regular 
employment as a truck driver and carry on a marriage. 

The Board also points out that the veteran was assigned a GAF 
score of 55. According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (hereinafter "DSM-
IV"), a GAF of 51-60 indicates "[m]oderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic attacks) 
OR any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  The Board observes that the above criteria of 
DSM-IV are more consistent with the criteria for a 50 percent 
than with the diagnostic criteria associated with the next 
higher rating of 70 percent. 

In sum, the evidence of record demonstrates that the 
veteran's PTSD symptomatology more closely approximates the 
criteria for the current 50 percent disability rating under 
Diagnostic Codes 9411, 9440.  There is no evidence of 
obsessional rituals that interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; in 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  There 
is also no evidence of neglect of personal appearance and 
hygiene.  As such, the preponderance of the evidence is 
against the assignment of disability rating in excess of 50 
percent for the veteran's PTSD.  The Board also finds that 
the assigned 50 percent disability rating accurately reflects 
the level of disability encountered for any given time, 
consistent with the requirements of Fenderson.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 
9 Vet. App. 337 (1996); Shipwash, 8 Vet. App. at 227.

Conclusion

As to the issues addressed above, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  However, there is 
not an approximate balance of positive and negative evidence 
regarding any issue material to the determinations otherwise 
permit favorable determinations. 


ORDER

Entitlement to service connection for headache disability and 
for hearing loss disability is not warranted.  Entitlement to 
assignment of a disability rating in excess of 50 percent for 
service-connected PTSD is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The Board first notes that it appears that the veteran's 
claims under 38 U.S.C.A. § 1151 were received in September 
1997.  If so, then the prior version of that statute will 
apply.  

Concerning the issues of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for right hip and right 
knee disabilities, the Board observes that in his April 1999 
Substantive Appeal, the veteran specified that he was 
"hospitalized in the VA Medical Center in Houston, Texas, in 
the Trauma Recovery Program for PTSD in 1985 when I was 
injured while playing basketball in the VAMC Gymnasium under 
the medical request of my [PTSD] counselor at that time."  
It does not appear that the RO has attempted to obtain these 
records, and appropriate action in this regard is required 
under the statutory provisions regarding assistance to the 
veteran. 

Additionally, it does not appear that either the original 
statement of the case or a subsequent supplemental statement 
of the case set forth the laws and regulations pertinent to 
claims for benefits under 38 U.S.C.A. § 1151.  Appropriate 
action in that regard is also necessary.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the VA Medical 
Center in Houston, Texas and attempt to 
obtain and associate with the claims file 
all clinical records in connection with 
hospitalization at that facility, 
including any records from the trauma 
recovery program for PTSD and any records 
documenting an injury while playing 
basketball. 

2.  The RO should also undertake any 
additional development action required to 
assist the veteran under the provisions 
of Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for right hip and 
right knee disabilities is warranted.  If 
the RO's determination remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case 
detailing all of the pertinent laws and 
regulations pertinent to claims under 38 
U.S.C.A. § 1151 as applicable to his 
claims filed in September 1997.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purposes of this remand is to comply with statutory 
assistance to the veteran requirements and to ensure due 
process of law.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 13 -


